ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_07_EN.txt. 85

DISSENTING OPINION OF JUDGE HSU MO

The principal issue in the present case is not simply whether or
not the Declaration of 1926 is a part of the Treaty of 1926. It is
the question whether the Declaration constitutes a provision or
provisions within the meaning of Article 29 of the Treaty so that
that Article must apply to these provisions just as it must apply to
all the provisions contained in the text of the Treaty itself.

The facts with which the Court is concerned at this stage are
that the Hellenic Government has taken up the claim of Ambatielos
against the United Kingdom Government; that the Hellenic
Government, invoking the Declaration of 1926, contends that the
claim should be referred to arbitration in accordance with the
provisions of the Protocol of November 19th, 1886 ; and that the
United Kingdom Government has declined to go to arbitration on
the claim. There is thus a dispute between the two Governments
relative to the interpretation and application of the Declaration.
The Court is called upon to determine whether or not, acting by
virtue of Article 37 of the Statute, it has jurisdiction to examine
and settle this dispute.

In order to determine this question, it is necessary to examine
whether the Declaration should be regarded as being included in the
expression “‘any of the provisions of the present Treaty” contained
in Article 29, paragraph 1, of the Treaty of 1926. The fact that
the Declaration appears at the end of the Treaty, was signed on the
same day as the Treaty, and may be considered to have been
ratified, together with the text of the Treaty, by the United King-
dom Government as well as the Hellenic Government, merely
tends to show that the Parties attached equal importance in law
and gave the same degree of solemnity to the two documents, but
does not necessarily prove that the Declaration is an integral part
of the Treaty, much less that Article 29 of the Treaty applies to the
Declaration in the same way that it applies to the provisions of the
Treaty. The question at issue must be resolved by considering the
substance of the Declaration and its relation to the Treaty itself.

Prior to the conclusion of the Treaty of 1926, the Hellenic and
the United Kingdom Governments had reached a modus vivendi,
according to which the régime under the Treaty of 1886 and the
Protocol annexed thereto would terminate upon the coming into
force of the Treaty then under negotiation. The Declaration of
1926 produces no more effect than keeping alive the provisions
of the Treaty of 1886 for the purpose of dealing with claims based
thereon, as well as the arbitral procedure of settling any possible

64
86 DISSENTING OPINION OF JUDGE HSU MO

disputes concerning the validity of such claims. The Declaration
did not in any way prevent the Treaty of 1926 from coming into
full force upon the exchange of ratifications. It does not alter the
situation which results from the operation of that Treaty. It does
not add anything to nor detract from any of the provisions of the
Treaty. It cannot be considered as forming any reservation to
Article 32 or any other article of the Treaty which, as far as its
own terms are concerned, can be properly interpreted and applied
without reference to the Declaration at all. When any claims envi-
saged in the Declaration have to be dealt with, it is not any of the
provisions of the Treaty of 1926 which will be relied upon by one or
the other Party, but it is the Declaration and the relevant provi-
sions of the 1886 Treaty which will come into play. Any relationship
which the Declaration bears to the Treaty is purely negative in
character. The Declaration says, in effect : ““Notwithstanding the
conclusion of the new Treaty, the provisions of the old Treaty may
still be relied upon for certain purposes.” But for the Declaration,
no claims based on the provisions of the 1886 Treaty could be
entertained. This is not because they would have been wiped out
by the 1926 Treaty, but because the 1886 Treaty with the Protocol,
according to the modus vivendi, would have completely lost its
force. The Declaration is thus not an interpretative clause of the
Treaty of 1926 ; it rather constitutes a separate agreement whereby
the Treaty of 1886, for certain purposes, has been given a new
lease of life. In short, the Declaration has its own field of operation;
it stands on an equal footing with the Treaty of 1926 ; it cannot be
absorbed by Article 29 of that Treaty for the “interpretation or
application of any of the provisions of the present Treaty”.

The independent nature of the Declaration is confirmed by an
examination of the distinctive methods of arbitration provided for
respectively in the Declaration and in Article 29 of the Treaty. In
one case, 1t is arbitration by ad hoc commissions ; in the other,
it is, in principle, arbitration by a permanently established inter-
national Court. From the very terms of the Declaration and Arti-
cle 29, it may be justifiably inferred that the intention of the Parties
was to make the two distinctive methods of arbitration exist side
by side so that one might be brought into operation without resort
to the other. The Parties wanted to have all disputes relative to
the claims based on the old Treaty settled by the original proce-
dure of arbitration. They wanted to have all disputes relative to
any provisions of the new Treaty settled by the new procedure
of arbitration. They envisaged two distinctive sets of disputes
and two distinctive methods of arbitration. There is no connecting
link between the new and the old method of arbitration.

It is difficult to believe that the Parties should have divided the
process of settling disputes concerning claims based on the Treaty

65
87 DISSENTING OPINION OF JUDGE HSU MO

of 1886 into two successive phases. In the first phase any dispute
concerning the obligation to submit to a Commission of Arbitration
any claim based on the provisions of the 1886 Treaty, should be
referred, unless otherwise agreed upon, to the Permanent Court
of International Justice for settlement. Thus, the question of the
existence or non-existence of a claim, of its being presented or not
presented on behalf of private persons, or of its being based or not
based on the provisions of the Treaty of 1886—in each case, a ques-
tion concerning the interpretation or application of the Declara-
tion—would logically belong to the first phase and would therefore
fall within the jurisdiction of the Permanent Court of International
Justice. After the dispute as to the arbitrable character of the
claim had been settled in favour of the government making the
claim, there would begin the second phase of settlement, which
would consist in referring the dispute as to the validity of the claim
itself to a different organ, a commission of arbitration to be set up in
accordance with the Protocol of 1886. There is absolutely no
evidence to show that the contracting Parties desired to have what
is in reality one and the same dispute settled by these two different
methods and through these two different stages. Such dual proce-
dure is so uncommon in international practice that it could not
possibly be inferred from a reasonable interpretation of Article 29
of the Treaty of 1926 in conjunction with the Declaration.

The procedure of arbitration prescribed in the Protocol annexed
to the Treaty of 1886 is, after all, an ordinary system of settling
international disputes. It was apparently in reliance upon mutual
good faith that the Hellenic and the United Kingdom Governments
kept alive that system in the Declaration of 1926, just as so
many other States, reposing the same confidence in one another,
have before and since accepted the same or similar system of arbi-
tration in so many treaties or conventions. If, in 1926, the two
contracting Parties had entertained any doubt as to the efficacy
of arbitration by ad hoc commissions and had desired to ensure
compulsory arbitration by a permanently established international
Court in: the case of disputes concerning claims based on the Treaty
of 1886, they could have stipulated in the Treaty or in the Declara-
tion, with the greatest ease and simplicity, that the method of
arbitration provided for in Article 29 shall also apply to such
disputes. The fact that they did not choose to do so shows clearly
that it simply never occurred to them that the arbitration clause
contained in the Declaration should be itself subject to a different
method of arbitration.

Even assuming that the Declaration does form a part of the
Treaty of 1926, the clause of arbitration in the Declaration must be

66
88 DISSENTING OPINION OF JUDGE HSU MO

regarded as a specific provision, since it deals with a specific kind
of dispute, whereas the arbitration clause in Article 29 must be
regarded as a general provision, since it covers disputes relating
to all the provisions of the Treaty. It is a well-recognized principle
of interpretation that a specific provision prevails over a general
provision. Therefore, even if the Declaration had actually been
written into the Treaty as an additional article, it must, never-
theless, in the absence of any indication of intention to the contrary,
form an exception to the applicability of Article 29.

It is thus clear that this Court, as the substitute for the Perma-
nent Court of International Justice, cannot exercise jurisdiction
conferred upon it by Article 29 of the Treaty of 1926, in a dispute
relative to the interpretation or application of the Declaration of
1926.

(Signed) Hsu Mo.

67
